Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg (US PG Publication 2006/0203107) in view of Chen (CN 104,270,566) and Ranjan (NPL “L2 Constrained Softmax Loss for Discriminative Face Verification,” arXive:1703.09507v3 June 2017).

	Regarding Claim 1, Steinberg (US PG Publication 2006/0203107) discloses an imaging control device (software in a camera [0031]) determining a group of parameters related to a shooting operation of a camera (achieve desired image acquisition parameters, Abstract) and suitable for automatic face recognition (improving the appearance of faces in images [0197]), comprising:
extracts a plurality of face images each including a human face (detect faces 1020, Fig. 1b), from a single image of the imaging data (image 1010, Fig. 1b);
face images extracted from the single image (faces Fig. 1b image Fig. 1b).

	a communication circuit inputting imaging data generated by the camera (receive images signals taken by camera, Page 8 lines 305-310);
	and a control circuit (test device 20 to adjust shooting parameters, Page 7 lines 284-end) selecting a group of parameters set in the camera (finally set shooting parameter, Page 8 lines 311-316) from candidate groups of parameters (acquire different shooting parameter signals in sequence, Page 8 lines 298-304) based on the imaging data (shooting parameter based on best image quality, Page 8 lines 311-316), wherein the control circuit acquires, via the communication circuit, each imaging data generated by the camera to which each candidate group of parameters is set (receive image signals taken by the camera under different shooting parameters, Page 8 lines 305-310), 
extracts a plurality of regions from a single image of the imaging data (divide the image data into multiple regions, Page 8 lines 328-end) for each candidate group (image signals taken by camera under different shooting parameters, Page 8 lines 305-310), 
calculates an evaluation value on image quality (best image quality selected by user, Page 8 lines 311-316) for each candidate group (image signals taken by camera under different shooting parameters, Page 8 lines 305-310),
and selects any one group of parameters (shooting parameter of selected image is the finally set shooting parameter, Page 8 lines 311-316) from the candidate groups of parameters (image signals taken by camera under different shooting parameters, Page 8 lines 305-310) based on evaluation values on image quality (shooting parameter of selected image best image quality is the finally set shooting parameter, Page 8 lines 311-316).
Chen does not explicitly disclose, but Ranjan (NPL “L2 Constrained Softmax Loss for Discriminative Face Verification,” arXive:1703.09507v3 June 2017) teaches 
regions are face images each including a human face (face images, e.g., Fig. 1(b));
evaluation value corresponding to a degree of match (L2 distance is similarity score, Page 3, Section 3. Motivation) of automatic face recognition (Face Verification, Title) based on the plurality of face images (face images xg and xp from set of M images, Page 3, Section 3. Motivation).
It would have been obvious to one of ordinary skill in the art before the application was filed modify Steinberg to select the best combination of parameters from a group of candidate parameters, because Chen teaches that the camera can adapt to the installation environment and the image quality will be better, which improves the recognition rate of the camera (Page 6, lines 224-231). 
It would have been obvious to one of ordinary skill in the art before the application was filed to select the best image in Chen using the L2-norm because it provides the improvement of automating a human-performed process of identifying the best image, and Ranjan teaches that statistics have shown that quality of an image can be indicated by the L2-norm of its feature descriptor, which, when higher for a set of images in a batch, the true positive acceptance rate of the classification is improved, and the classification model performs better, and (Fig. 1, Abstract, Section 3. Motivation). 

	Regarding Claim 4, Steinberg (US PG Publication 2006/0203107) discloses the imaging control device according to claim 1.
Steinberg does not explicitly disclose, but Ranjan teaches wherein the control circuit calculates an L2 norm of respective features of the plurality of face images (L2 norm of the face images in the set, Section 3. Motivation) and calculates the evaluation value on image quality based on the L2 norm (quality of the face by the L2 norm of the feature descriptor, .
It would have been obvious to one of ordinary skill in the art before the application was filed to select the best image in Chen using the L2-norm because it provides the improvement of automating a human-performed process of identifying the best image, and Ranjan teaches that statistics have shown that quality of an image can be indicated by the L2-norm of its feature descriptor, which, when higher for a set of images in a batch, the true positive acceptance rate of the classification is improved, and the classification model performs better, and (Fig. 1, Abstract, Section 3. Motivation). 

	Regarding Claim 6, Steinberg (US PG Publication 2006/0203107) discloses the imaging control device according to claim 1.
Steinberg does not explicitly disclose but Chen (CN 104,270,566) teaches wherein the group of parameters includes at least two of aperture value, gain, white balance, shutter speed, and focal length (exposure time and compensation light current value, Page 8 lines 298-304; exposure time maps to shutter speed, and compensation light maps to gain—examiner comment).
It would have been obvious to one of ordinary skill in the art before the application was filed modify Steinberg to select the best combination of parameters from a group of candidate parameters, because Chen teaches that the camera can adapt to the installation environment and the image quality will be better, which improves the recognition rate of the camera (Page 6, lines 224-231). 

	Regarding Claim 7, Steinberg (US PG Publication 2006/0203107) discloses a processing unit (software in a camera [0031]). The remainder of Claim 7 is rejected on the grounds provided in .

	Regarding Claim 8, Steinberg (US PG Publication 2006/0203107) discloses a non-transitory computer-readable recording medium storing a computer program causing a control circuit included in a imaging control device to execute (software in a camera [0031]). The remainder of Claim 8 is rejected on the grounds provided in Claim 1.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg (US PG Publication 2006/0203107) in view of Chen (CN 10,4270,566), Ranjan (NPL “L2 Constrained Softmax Loss for Discriminative Face Verification,” arXive:1703.09507v3 June 2017), and Wen (CN 106,331,697). 

	Regarding Claim 2, Steinberg (US PG Publication 2006/0203107) discloses the imaging control device according to claim 1.
Steinberg does not explicitly disclose but Chen (CN 104,270,566) teaches wherein the control circuit selects the group of parameters providing the largest evaluation on image quality among the evaluation values on image quality of the respective candidate groups (the shooting parameter corresponding to the best image quality is the finally set shooting parameter Page 8, [0052], lines 311-316).
Steinberg does not explicitly disclose, but Ranjan teaches wherein the evaluation is a value (L2 norm of feature descriptor, Page 3, Section 3. Motivation).
Steinberg does not explicitly disclose, but Wen (CN 106,331,697) teaches selects the group of parameters providing the largest evaluation value (individual with largest fitness value is .
It would have been obvious to one of ordinary skill in the art before the application was filed modify Steinberg to select the best combination of parameters from a group of candidate parameters, because Chen teaches that the camera can adapt to the installation environment and the image quality will be better, which improves the recognition rate of the camera (Page 6, lines 224-231). 
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the quality measurement of Steinberg with L2-norm of Ranjan because Ranjan teaches that statistics have shown that quality of the face can be indicated by the L2-norm of its feature descriptor, which, when higher for a set of images in a batch, the true positive acceptance rate of the classification is improved, and the classification model performs better, and (Fig. 1, Abstract, Section 3. Motivation). 
	It would have been obvious to one of ordinary skill in the art to select the camera parameters of Steinberg according to a genetic algorithm because Wen teaches that genetic algorithm is used to optimize nonlinear, discontinuous, multimodal functions [0005]; this method of testing parameters is less time-consuming and is easy to implement [0007]; and it is suitable for testing the image sensor under changing environmental conditions [0020]. 

	Regarding Claim 3, Steinberg (US PG Publication 2006/0203107) discloses the imaging control device according to claim 1.
Steinberg does not explicitly disclose but Chen (CN 104,270,566) teaches wherein the control circuit (test device 20, Page 7 lines 284-end) generates the candidate groups of parameters (different shooting parameter signals in sequence, Page 8 lines 297-304).
	Steinberg does not explicitly disclose, but Wen (CN 106,331,697) teaches generates the candidate[s] by using a genetic algorithm (taking the system gain K and dark current of the image sensor as the chromosome genes in the genetic algorithm [0030] to get the optimal estimation values for the parameters Lk and LI [0033]).
It would have been obvious to one of ordinary skill in the art before the application was filed modify Steinberg to select the best combination of parameters from a group of candidate parameters, because Chen teaches that the camera can adapt to the installation environment and the image quality will be better, which improves the recognition rate of the camera (Page 6, lines 224-231). 
	It would have been obvious to one of ordinary skill in the art to select the camera parameters of Steinberg according to a genetic algorithm because Wen teaches that genetic algorithm is used to optimize nonlinear, discontinuous, multimodal functions [0005]; this method of testing parameters is less time-consuming and is easy to implement [0007]; and it is suitable for testing the image sensor under changing environmental conditions [0020]. 

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg (US PG Publication 2006/0203107) in view of Chen (CN 10,4270,566) and Myler (US PG Publication 2003/0031368).

	Regarding Claim 1, Steinberg (US PG Publication 2006/0203107) discloses an imaging control device (software in a camera [0031]) determining a group of parameters related to a shooting operation of a camera (achieve desired image acquisition parameters, Abstract) and suitable for automatic face recognition (improving the appearance of faces in images [0197]), comprising:
extracts a plurality of face images each including a human face (detect faces 1020, Fig. 1b), from a single image of the imaging data (image 1010, Fig. 1b);
face images extracted from the single image (faces Fig. 1b image Fig. 1b).
	Steinberg does not explicitly disclose, but Chen (CN 104,270,566) teaches
	a communication circuit inputting imaging data generated by the camera (receive images signals taken by camera, Page 8 lines 305-310);
	and a control circuit (test device 20 to adjust shooting parameters, Page 7 lines 284-end) selecting a group of parameters set in the camera (finally set shooting parameter, Page 8 lines 311-316) from candidate groups of parameters (acquire different shooting parameter signals in sequence, Page 8 lines 298-304) based on the imaging data (shooting parameter based on best image quality, Page 8 lines 311-316), wherein the control circuit acquires, via the communication circuit, each imaging data generated by the camera to which each candidate group of parameters is set (receive image signals taken by the camera under different shooting parameters, Page 8 lines 305-310), 
extracts a plurality of regions from a single image of the imaging data (divide the image data into multiple regions, Page 8 lines 328-end) for each candidate group (image signals taken by camera under different shooting parameters, Page 8 lines 305-310), 
calculates an evaluation value on image quality (best image quality selected by user, Page 8 lines 311-316) for each candidate group (image signals taken by camera under different shooting parameters, Page 8 lines 305-310),
and selects any one group of parameters (shooting parameter of selected image is the finally set shooting parameter, Page 8 lines 311-316) from the candidate groups of parameters (image signals taken by camera under different shooting parameters, Page 8 lines 305-310) based on evaluation values on image quality (shooting parameter of selected image best image quality is .
Chen does not explicitly disclose, but Myler (US PG Publication 2003/0031368) teaches 
regions are a plurality of face images each including a human face (Lena face image, Fig. 2A), 
evaluation value on image quality (quality is computed [0063]) corresponding to a degree of match (Gabor feature set of reference compared to Gabor feature set of frame to be compared [0063]) based on the plurality of face images (reference and frame to be compared [0063]).
It would have been obvious to one of ordinary skill in the art before the application was filed modify Steinberg to select the best combination of parameters from a group of candidate parameters, because Chen teaches that the camera can adapt to the installation environment and the image quality will be better, which improves the recognition rate of the camera (Page 6, lines 224-231). 
	It would have been obvious to one of ordinary skill in the art before the application was filed to select the best image in Chen using the quality measurement of Myler because Myler teaches that evaluating image quality using Gabor features of an image in SCT format more closely matches how the human brain evaluates image quality [0038], and meaningful video quality measurement must match the quality perceived by human observers [0036].

	Regarding Claim 5, Steinberg (US PG Publication 2006/0203107) discloses the imaging control device according to claim 1.
Steinberg does not explicitly disclose, but Myler (US PG Publication 2003/0031368) teaches wherein the control circuit calculates respective Gabor features of the plurality of face images and calculates the evaluation value on image quality based on the Gabor features .
	It would have been obvious to one of ordinary skill in the art before the application was filed to select the best image in Chen using the quality measurement of Myler because Myler teaches that evaluating image quality using Gabor features of an image in SCT format more closely matches how the human brain evaluates image quality [0038], and meaningful video quality measurement must match the quality perceived by human observers [0036].


Response to Arguments
Applicant’s arguments with respect to claim(s) filed 2/7/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that the previously cited references did not detect a plurality of faces from a single image; the new cited reference does so. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A method based on double-camera realizing automatic face detecting and shooting	CN 107800964 A
A based on multi-camera module testing method, system and server	CN 108696748 A
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485